2020 IL App (2d) 190847
                                   No. 2-19-0847
                          Opinion filed December 10, 2020
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE CITY OF NAPERVILLE,                ) Appeal from the Circuit Court
                                       ) of Du Page County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 19-TR-41988
                                       )
DAVID M. LUCIANO,                      ) Honorable
                                       ) Kenton J. Skarin,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Hutchinson and Jorgensen concurred in the judgment and opinion.

                                            OPINION

¶1     On May 17, 2019, defendant, David M. Luciano, was ticketed for disobeying a police

officer in violation of a Naperville ordinance. Following a bench trial, he was found guilty of that

offense. Defendant appeals, pro se, from his conviction, arguing that the trial court erred in

denying his motions for substitution of judge and for a continuance of trial. We reverse and

remand.

¶2                                     I. BACKGROUND

¶3     The ticket issued on May 17, 2019, summoned defendant to appear at the Du Page County

Judicial Center, in Courtroom 1001, on June 19, 2019, but did not name the judge before whom

defendant would appear. Defendant appeared on that date before Judge Kenton J. Skarin. The
2020 IL App (2d) 190847


record contains a pro se motion for substitution of judge pursuant to section 114-5(a) of the Code

of Criminal Procedure of 1963 (Code) (725 ILCS 5/114-5(a) (West 2018)) accompanied by a

certificate of service indicating that it was mailed to Naperville’s city prosecutor on June 27, 2019.

The motion, which stated that Judge Skarin was “so prejudiced against [defendant] that he cannot

receive a fair trial,” was electronically filed with the court on July 2, 2019. Defendant electronically

filed the same motion again on July 8, 2019.

¶4      Judge Skarin heard and denied the motion, issuing a written order setting forth two

independent reasons for the ruling. First, Judge Skarin ruled that the motion was untimely because

it was not filed within 10 days of the case being placed on his trial call, as section 114-5(a) requires.

He concluded that, upon ticketing, defendant was charged with knowledge that the case had been

assigned to Judge Skarin. Judge Skarin reasoned that he had been assigned to Courtroom 1001 by

administrative order and that the courtroom assignments and the administrative order itself were

publicly available. Therefore, because the ticket issued to defendant summoned him to Judge

Skarin’s courtroom, defendant was on notice that Judge Skarin would preside over his trial. Judge

Skarin concluded that defendant’s motion, which was filed more than 10 days after the ticket was

issued, was untimely.

¶5      Second, Judge Skarin reasoned that the motion, which was file-stamped July 2, 2019,

would be untimely even if defendant’s first notice that Judge Skarin had been assigned to the case

came when he appeared before Judge Skarin on June 19. Judge Skarin noted that defendant claimed

to have mailed the motion within the 10-day period. Based on a faulty premise—that defendant

had not filed a certificate of service—Judge Skarin concluded that the motion’s filing date did not

relate back to the mailing date.




                                                  -2-
2020 IL App (2d) 190847


¶6     The case was set for trial on September 25, 2019. Defendant moved for a continuance and

clarification of the order denying the motion for substitution of judge. Judge Skarin entered an

order acknowledging his error regarding the certificate of service. However, he reaffirmed his

ruling that the 10 days for filing the motion for substitution of judge began to run when defendant

received the ticket. Judge Skarin denied defendant’s motion for a continuance. As noted, defendant

was found guilty of disobeying a police officer, and this appeal followed.

¶7                                         II. ANALYSIS

¶8     Defendant argues that the 10-day period for filing a motion for substitution of judge should

begin to run when a defendant files an appearance or appears in court the first time. The City

maintains that Judge Skarin correctly concluded that the 10-day period for filing a motion for

substitution of judge started to run when defendant received a ticket summoning him to Judge

Skarin’s courtroom.

¶9     Section 114-5(a) of the Code (id.) provides, in pertinent part, as follows:

       “Within 10 days after a cause involving only one defendant has been placed on the trial

       call of a judge the defendant may move the court in writing for a substitution of that judge

       on the ground that such judge is so prejudiced against him that he cannot receive a fair trial.

       Upon the filing of such a motion the court shall proceed no further in the cause but shall

       transfer it to another judge not named in the motion.”

¶ 10   In People v. McDuffee, 187 Ill. 2d 481, 490 (1999), our supreme court observed that “[i]n

part because there is no uniform, statewide requirement that judicial assignments be formally

executed, the appellate court has developed a test for calculating the 10-day period set forth in

section 114-5(a) which does not depend upon the existence of an official assignment date.” The

McDuffee court explained that “[f]or at least 30 years, the appellate court has held *** that a motion


                                                -3-
2020 IL App (2d) 190847


for substitution is timely filed if it is brought within 10 days of the date the defendant could be

‘charged with knowledge’ that the judge at issue had been assigned to his case.” Id. The McDuffee

court cited a number of those appellate court cases. Although they illustrate the operation of the

“charged with knowledge” rule, the fact patterns in those cases, for the most part, bear little

resemblance to the fact pattern here. However, one of the cases that McDuffee cited—People v.

Gunning, 108 Ill. App. 3d 429 (1982)—is instructive. In Gunning, the court held that, although the

allegedly prejudiced judge was the traffic judge for the county and traffic cases were automatically

assigned to him, “[d]efendant did not know, and could not know, *** that in fact [the judge in

question] was assigned to his specific case” (id. at 432) until the entry of an order setting the case

for trial. Relying on People v. Samples, 107 Ill. App. 3d 523 (1982), the Gunning court reasoned

as follows:

       “In Samples the defendant appeared first before Judge Lewis; later he appeared before

       Judge Howerton, who entered up preliminary orders on December 30, 1980, including one

       for a pre-trial hearing on March 25, 1981, and for jury trial on April 1, 1981. Defendant

       filed a motion for substitution from Judge Lewis on February 25, 1981. At the hearing on

       that motion Judge Lewis stated that he was the only judge who heard criminal cases in

       Williamson County and therefore defendant was charged with knowledge when the trial

       allotment was made that he, Judge Lewis, would hear the case; therefore, the motion was

       too late.

               The appellate court held that this ruling was error, saying:

                               ‘We do not think that the prevailing practice in the circuit court of

                       Williamson County described by Judge Lewis, in which a certain judge

                       hears all the criminal cases unless he is ill or otherwise unable to do so,


                                                -4-
2020 IL App (2d) 190847


                       amounts to a placement of the cause on the trial call of a judge so as to

                       commence the running of the 10-day period in which a defendant may move

                       for automatic substitution of a judge for prejudice.’ [Citation.]

       The court also stated that any such system would render a defendant’s right to substitution

       under section 114-5(a) ‘disappointingly hollow.’ ” Gunning, 108 Ill. App. 3d at 431-32

       (quoting Samples, 107 Ill. App. 3d at 527).

¶ 11   In McDuffee, as in Gunning, the allegedly prejudiced judge was the only judge in the

county hearing traffic cases. The State conceded that this fact did not put the defendant on notice

that the judge in question would preside over the defendant’s trial. Because of that concession, the

McDuffee court was not required to reach the issue. Nonetheless, the court’s citation of Gunning,

if only as support for a point conceded by the State, appears to reflect tacit approval of Gunning’s

reasoning. If, as in Gunning and Samples, a defendant is not charged with knowledge that his or

her case has been assigned to the only judge in the county hearing traffic cases, we cannot see how

a defendant could be charged with knowledge that his case will be heard by a judge who has been

assigned to a particular courtroom.

¶ 12   The City cites this court’s decision in People v. Schneider, 375 Ill. App. 3d 734, 749 (2007),

in support of its argument that, by virtue of the publicly available administrative order assigning

Judge Skarin to Courtroom 1001, defendant was charged with notice that the case was placed on

Judge Skarin’s trial call when the ticket was issued to defendant summoning him to appear in that

courtroom.

¶ 13   The City’s reliance on Schneider is misplaced. We note that in Schneider, it was the State

rather than the defendant that moved for substitution of judge. However, like section 114-5(a), the

applicable statute required the State’s motion to be filed within 10 days after the case was put on


                                                -5-
2020 IL App (2d) 190847


a judge’s trial call. The defendant argued on appeal that the State’s motion was untimely and that

the trial court therefore erred by granting it. In rejecting the defendant’s argument, we stated that

“we need not rely on the ‘charged with knowledge’ test to determine when defendant’s case had

been placed on the trial call of a judge, because Winnebago County’s criminal division has a formal

procedure for assigning judges.” Id. Under the procedure in Winnebago County, felony

prosecutions were assigned to trial judges in rotation when an indictment or information was filed.

The indictment in Schneider was filed on May 21, 2003, and the parties appeared before Judge

Steven Vecchio on May 23, 2003, at which time they acknowledged that the case had been

assigned to him. The State filed a motion for substitution of judge on May 27, 2003, and an

amended motion for substitution of judge on May 30, 2003. We held that the motions were timely,

reasoning as follows:

               “Because the indictment against defendant was not filed until May 21, 2003, that is

       the earliest that the case could have been assigned to a judge for trial under the local court

       rules in effect when these events took place. [Citations.] The latest that the case could be

       considered assigned to a judge for trial is May 23, 2003, when the parties appeared before

       the court and agreed that Judge Vecchio had been assigned to the case. Under either

       scenario, the State’s substitution motion was timely. The State’s original substitution

       motion was filed on May 27, 2003, and its amended motion was filed on May 30, 2003.

       Both of these motions were therefore filed within 10 days after the cause could have been

       considered to be placed on the trial call of Judge Vecchio.” Id. at 750-51.

¶ 14   In Schneider, we simply had no occasion to pinpoint when the State was charged with

knowledge of Judge Vecchio’s assignment to the case. It was sufficient to observe that, regardless

of when the State was charged with such knowledge—as of the filing of the indictment or as of


                                                -6-
2020 IL App (2d) 190847


the first appearance before the judge—the 10-day period could not have expired before the motion

was filed. Our holding in Schneider—that the motion was timely in those circumstances—does

not imply that it would have been untimely had it been filed later.

¶ 15   The case law supports defendant’s position that he could not be charged with knowing that

his case was assigned to Judge Skarin prior to his appearance before Judge Skarin on June 19,

2019. Because defendant’s motion for substitution of judge was filed within 10 days of that

appearance, Judge Skarin should have granted defendant’s motion for substitution of judge. We

must therefore remand for a new trial before a different judge. In light of that conclusion, we need

not consider whether the trial court erred by denying defendant’s motion for a continuance.

¶ 16                                   III. CONCLUSION

¶ 17   For the foregoing reasons, we reverse the judgment of the circuit court of Du Page County

and remand for a new trial before a judge other than Judge Kenton J. Skarin.

¶ 18   Reversed and remanded.




                                               -7-
2020 IL App (2d) 190847



                                   No. 2-19-0847


Cite as:                  City of Naperville v. Luciano, 2020 IL App (2d) 190847


Decision Under Review:    Appeal from the Circuit Court of Du Page County, No. 19-TR-
                          41988; the Hon. Kenton J. Skarin, Judge, presiding.


Attorneys                 David M. Luciano, of Naperville, appellant pro se.
for
Appellant:


Attorneys                 Joseph Solon and Christopher Holland, of Naperville, for
for                       appellee.
Appellee:




                                         -8-